DETAILED ACTION
	This office action is in response to applicant’s response filed on July 12, 2022 in application 17/406,888. 
	Claims 1-9 are presented for examination.   Claims 10-15 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on July 12, 2022 is acknowledged.
Claims 10-15 of Group II is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of managing network devices and fault recording with predicted failure by machine learning and remedy prior to a fault, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 12, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 10, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, and 6-10 respectively, of application No. 17/584,839.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 3-4, and 6-10 of application No. 17/584,839 contain(s) every element of claim(s) 1-8 of the instant application and thus anticipate the claim(s) 1-8 of the instant application.   Claim(s) 1-8 of the instant application therefore is/are not patently distinct from the claim(s) 1, 3-4, and 6-10 and is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 





Current application 17/406,888			Application 17/584,839

Claim 1
Claim 1
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10


"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
This is a provisional obviousness-type double patenting rejection. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasupuleti (US 2018/0316743) in further view of Stoverink et al. (US 8,713,033). 

In regard to claim 1, Pasupuleti teaches a method for managing network devices interconnected to a communications network comprising:
(a) receiving, by a management system, first log information from a first agent associated with a first said network device interconnected to said communications network (agent installed and executed on a network device to capture application data, network device resource data, if no event is detected performance data is transmitted, paragraph 20, fig. 1, 170);
(b) receiving, by said management system, second log information from a second agent associated with a second said network device interconnected to said communications network (one or more agents, paragraph 26, fig. 6, 610-616);
(c) receiving, by said management system, a first fault from said first agent indicating said first network device has a failure received after receiving said first log information (detect event that requires immediate transmission, paragraph 20, fig. 1, 150, 160). 
Pasupuleti does not explicitly teach but Stoverink et al. teach (d) after receiving said first fault (monitoring might be performed by a monitoring agent, fig. 2, col. 4 lines 1-8) said management system using a machine learning process identifying a first source of said first fault based upon said first log information (problem management system might be an automated system and may have access to database of problems that have occurred in the past and to a database of knowledge related to solutions, col. 4 lines 1-22) and visualizing a first source of said fault to an operator (received by the help desk 210, col. 4 lines 1-22); (e) after identifying said first source of said first fault said management system performing a mitigation process to attempt to remedy a cause of said first fault (a root cause for a problem is identified and a solution is implemented, col. 5 lines 50-67 and col. 6 lines 1-3).
It would have been obvious to modify the method of Pasupuleti by adding Stoverink et al. integrated monitoring.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in monitoring incidents (col. 1 lines 40-67). 
In regard to claim 2, Pasupuleti teaches the method of claim 1 wherein said first network device is a hardware device (network device, fig. 7).

In regard to claim 3, Pasupuleti teaches the method of claim 1 wherein said first network device is software (network device application, fig. 7).

In regard to claim 4, Pasupuleti does not explicitly teach but Stoverink et al. teach the method of claim 1 wherein said machine learning process is trained based upon log information from network devices together with fault information (information can be tied together and stored in the problem database and/or knowledge database to assist help desk and facilitate the discovery of a solution to the incident or problem and can aid in identifying trends in incident or problems, col. 6 lines 29-62).
Refer to claim 1 for motivational statement. 

In regard to claim 5, Pasupuleti does not explicitly teach but Stoverink et al. teach the method of claim 4 wherein said machine learning process is trained based upon courses of action that resulted in repairs of faults (information regarding the incident and the solution can be stored in the problem database and/or the knowledge database … the information might include whether or not an attempted solution was successful, preferred solution, alternative solution that might be attempted, col. 5 lines 1-26).
Refer to claim 1 for motivational statement. 

In regard to claim 6, Pasupuleti does not explicitly teach but Stoverink et al. teach the method of claim 1 wherein said machine learning process is modified based upon said first log information and said first fault (information regarding the incident and the solution can be stored in the problem database and/or the knowledge database … the information might include whether or not an attempted solution was successful, preferred solution, alternative solution that might be attempted, col. 5 lines 1-26).
Refer to claim 1 for motivational statement. 

In regard to claim 7, Pasupuleti does not explicitly teach but Stoverink et al. teach the method of claim 6 wherein said machine learning process is modified based upon a mitigation of said first fault (information regarding the incident and the solution can be stored in the problem database and/or the knowledge database … the information might include whether or not an attempted solution was successful, preferred solution, alternative solution that might be attempted, col. 5 lines 1-26).
Refer to claim 1 for motivational statement. 

In regard to claim 8, Pasupuleti does not explicitly teach but Stoverink et al. teach the method of claim 7 wherein said mitigation of said first fault includes one or more actions that mitigated said first fault (information regarding the incident and the solution can be stored in the problem database and/or the knowledge database … the information might include whether or not an attempted solution was successful, preferred solution, alternative solution that might be attempted, col. 5 lines 1-26).
Refer to claim 1 for motivational statement.
In regard to claim 9, Pasupuleti does not explicitly teach but Stoverink et al. teach the method of claim 8 wherein said mitigation of said first fault includes one or more actions that failed to mitigate said first fault (information regarding the incident and the solution can be stored in the problem database and/or the knowledge database … the information might include whether or not an attempted solution was successful, preferred solution, alternative solution that might be attempted, col. 5 lines 1-26).
Refer to claim 1 for motivational statement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Khokhar (9,311,176) entry log identify errors and remedy
Mahindru et al. (US 2020/0099592) health diagnostic 
Antony et al. (US 2018/0349213) log level adjustable
Kumar et al. (US 2017/0364406) identify patches, logs, error code and remedy
Rajagopal et al. (US 2015/0227404) agent to identify condition and remedies
Gill et al. (US 8,984,220) path faults
Hayden et al. (US 2019/0163594) log monitoring agents

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Loan.truong@uspto.gov